Title: The American Commissioners to Thomas Thompson, 13 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Thompson, Thomas


Sir
Paris 13 Octr. 1777
We recd. from Messrs. Gourlad &c. an acct. of your arrival and were informed that you had a Private Letter for us which we have not yet recd. Conclude it must Come to hand in the Course of this week. Mean time we desire you would inform us in a Letter under Cover of Messrs. Gourlade &c. what is the situation of your Vessels and what their destination, as well as what articles of supplies you are ordered to purchase &c. so far as may be consistent with your instructions to Communicate to us, that so far as any thing depend on or may be expected from us we may be apprized as early as possible. We recommend to you to write no Letters but under Mr. Gourlade’s Cover who will inclose them to Mr. Chaumont by which means we shall receive them with less danger of their being intercepted and opened. We are with Compliments to Capt. Hinman as well as yourself on your safe arrival Sir Your most Obedient &c.
Commodore Thompson.
